DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
2.	Applicant’s amendment to the claims filed on 12/16/2021 in response to the Final Rejection mailed on 09/28/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1-4, 6-8, 10-11, 16, and 18-21 are pending.
4.	Claims 1-4 and 6 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 12/16/2021 in response to the Final Rejection mailed on 09/28/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 102
5.	The rejection of claims 7-8, 10-11, 16, and 18-21 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andersen et al. (WO 01/66712 A2; cited on PTO-892 mailed on 03/01/2021) is withdrawn in view of applicant’s amendment to the claims to remove point mutations W140, R320 and W439.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 7-8, 10-11, 16 and 18-21 is/are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersen et al. (WO 01/66712 A2; cited on PTO-892 mailed on 03/01/2021) in view of Cherry et al. (US Patent Application Publication 2009/0203108 A1; examiner cited).  This new grounds of rejection is necessitated by applicant’s amendment to the claims.
8.	As amended, claims 7-8, 10-11, 16, and 18-21 are drawn in relevant part to a variant polypeptide having alpha-amylase activity and having at least 80% sequence identity but less than 100% identity to SEQ ID NO: 2, wherein the variant comprises a deletion of positions 181+182, or 182+183, or 183+184 and further comprises one or two or more substitutions in any positions corresponding to W159, W167, Q168, W189, E194, N260, F262, W284, F289, G304, G305, W347, W469, G476, G477 in SEQ ID NO:  2, and wherein the variant alpha-amylase has lower binding to solid starch and higher wash performance at low temperature compared with the parent alpha-amylase.
9.	With respect to claims 7 and 18-21, Andersen et al. teach variant Termamyl-like and maltogenic alpha amylases that exhibits an alteration in at least one of the following properties oC, preferably 20-50oC, especially 30-40oC [see p. 22, bottom to top of p. 23].  Andersen et al. teach that the alpha amylase activity of the variant is tested using the Phadebas assay with tablets containing cross-linked insoluble blue-colored starch polymer [solid starch] and measuring hydrolysis of the starch from the alpha amylase giving off blue fragments that can measured spectrophotometrically [see p. 43].  Although Andersen et al. does not explicitly teach wherein the variant alpha-amylase has lower binding to solid starch, the structure of the alpha-amylase variants taught by Andersen et al. are identical to the claimed variant alpha-amylases.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the variant alpha-amylases taught by Andersen et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claims 10-11, Andersen et al. teach the variant alpha-amylase having at least 100% sequence identity to SEQ ID NO:  2 and comprising modifications in positions corresponding to the following positions in SEQ ID NO:  2, 183, 184 and W140F [see p. 16 and p. 24, bottom].
	With respect to claim 16, Andersen et al. teach a detergent composition comprising the variant alpha amylase [see p. 30].
	However, Andersen et al. does not teach the variant polypeptide of claim 7 comprises one or two more substitutions in any of positions corresponding to W159, W167, Q168, W189, E194, N260, F262, W284, F289, G304, G305, W347, W469, G476, G477 in SEQ ID NO:  2.
	Cherry et al. teach modifications to the amino acid sequence of a maltogenic alpha amylase to obtain variants with improved properties such as an altered pH optimum, improved thermostability, increased specific activity, an altered cleavage pattern or an increased ability to reduce retrogradation of starch or staling of bread wherein said modifications include amino acid at a position corresponding to position 167, 169 and 189, wherein the mutation at position 167 can be F/R/C, position 169 can be N/Q/K, and 189 can be N/D/A/S/H/Y/G [see Abstract; and paragraphs 0087-0103].
	At the time the invention was made, it would have been obvious for one of ordinary skill in the art to combine the teachings of Andersen et al. and Cherry et al. to include the mutations of Cherry et al. in the amylase mutants of Andersen et al. because Andersen et al. teach mutant maltogenic amylases that exhibit an alteration in at least one of the following properties prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Remarks
10.	Applicant’s remarks filed on 12/16/2021 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above.
Conclusion
11.	Status of the claims:
	Claims 1-4, 6-8, 10-11, 16, and 18-21 are pending.
	Claims 1-4 and 6 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 7-8, 10-11, 16 and 18-21 are rejected.
	No claims are in condition for an allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
Andersen et al. with SEQ ID NO:  2

Query Match             100.0%;  Score 2703;  DB 2;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLNSDASNLKSKGITAVWIPPAWKGASQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLNSDASNLKSKGITAVWIPPAWKGASQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTVRTKYGTRSQLQAAVTSLKNNGIQVYGDVVMNHKGGADATEMVRAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTVRTKYGTRSQLQAAVTSLKNNGIQVYGDVVMNHKGGADATEMVRAV 120

Qy        121 EVNPNNRNQEVTGEYTIEAWTRFDFPGRGNTHSSFKWRWYHFDGVDWDQSRRLNNRIYKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEVTGEYTIEAWTRFDFPGRGNTHSSFKWRWYHFDGVDWDQSRRLNNRIYKF 180

Qy        181 RGHGKAWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGHGKAWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240

Qy        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLQKTNWNHSVFDVPLHYNLYNA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLQKTNWNHSVFDVPLHYNLYNA 300

Qy        301 SKSGGNYDMRNIFNGTVVQRHPSHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SKSGGNYDMRNIFNGTVVQRHPSHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360

Qy        361 QGYPSVFYGDYYGIPTHGVPAMRSKIDPILEARQKYAYGKQNDYLDHHNIIGWTREGNTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHGVPAMRSKIDPILEARQKYAYGKQNDYLDHHNIIGWTREGNTA 420

Qy        421 HPNSGLATIMSDGAGGSKWMFVGRNKAGQVWSDITGNRTGTVTINADGWGNFSVNGGSVS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HPNSGLATIMSDGAGGSKWMFVGRNKAGQVWSDITGNRTGTVTINADGWGNFSVNGGSVS 480

Qy        481 IWVNK 485
              |||||
Db        481 IWVNK 485